      Case 1:19-cv-10351-DLC Document 55 Filed 12/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
JAMAL OTHMAN,                          :
                                       :
                         Plaintiff,    :              19cv10351 (DLC)
                                       :
               -v-                     :                 ORDER OF
                                       :              DISCONTINUANCE
THE CITY OF NEW YORK; RET. GEN. LOREE :
SUTTON, Former Commissioner, in her    :
individual capacity; JASON PARKER,     :
Assistant Commissioner, in his         :
individual capacity,                   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     It having been reported to this Court that this case has

been settled, it is hereby

     ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring

the action to this Court’s calendar if the application to

restore the action is made by January 28, 2021.        If no such

application is made by that date, today’s dismissal of the
         Case 1:19-cv-10351-DLC Document 55 Filed 12/29/20 Page 2 of 2




action is with prejudice.        See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Dated:       New York, New York
             December 29, 2020


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
